DETAILED ACTION
	Claims 30-44 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-44 (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 2173.05(b) provides the following guidance: 
A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because:
The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other. 
Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.

Here, claim 30 recites a method for washing a textile requiring improved water absorption or whiteness “wherein improvement is as compared to a method of washing without a cellulase of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4.”  Recitation of the indefinite article “a” in “a method of washing without a cellulase” indicates that a genus of plural methods is encompassed by such “a method.”  Examples of methods encompassed by such genus of “a method of washing without a cellulase” include:
A. methods of washing that do not involve a washing machine;
B. methods of washing wherein a cellulase having less than 90% identity to SEQ ID NO: 4 is included in a detergent composition that is contacted with a textile during a washing cycle in a washing machine, the cellulase at any concentration;
C. methods of washing wherein a cellulase having less than 90% identity to SEQ ID NO: 4 is included in a softener composition that is contacted with a textile during a rinse cycle in a washing machine, the cellulase at any concentration; 
D. methods of washing wherein the recited “a method of washing without a cellulase of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4” is performed with a water temperature that is different from the water temperature for “contacting the textile with a cellulase and a softener.”  
E. methods of washing wherein no detergent is used during the washing process;
F. methods of washing wherein no softener is used during the washing process;
G. methods of washing wherein no detergent and no softener is used during the washing process; and
H. methods of washing wherein the recited “a method of washing without a cellulase of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4” is performed with softeners having a substantially different composition and properties than the softener employed during “contacting the textile with a cellulase and a softener.”
The above is exemplary and not limiting regarding the various methods encompassed by the scope of “as compared to a method of washing without a cellulase of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4.” It is noted that “a method of washing without a cellulase of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4” as including the presence of cellulases having less than 90% sequence identity to SEQ ID NO: 4 is a reasonable interpretation of claim 30 since the specification, for example, Table 6, provides comparative examples using a cellulase having less than 90% identity with SEQ ID NO: 4.
An embodiment of claim 30 must have improved water absorption or whiteness “as compared to a method of washing without a cellulase of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4” wherein such comparison washing methods are highly variable is scope and expected performance with respect to outcome of water absorbance or whiteness.  For example, the specification in Table 6 shows whiteness (as measured by remission at 460 nm) for washing methods using “Softener solely,” “Softener +0.25% Cellulase B” and “Softener +0.25% Cellulase C” having substantially different values for an otherwise identical washing process wherein all of “softener solely,” “Softener +0.25% Cellulase B” and “Softener +0.25% Cellulase C” are “a method of washing without a cellulase of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4.”  Table 6 of the specification is partially reproduced below:

    PNG
    media_image1.png
    185
    641
    media_image1.png
    Greyscale

	It is noted that “Cellulase A” is a combination of SEQ ID NOS: 1 and 4.  Specification, page 27, lines 5-6.  If the “contacting” step of claim 30 were performed with a cellulase having exactly 91% identity to recited SEQ ID NO: 4 and without SEQ ID NO: 1 in a manner otherwise identical as for Table 6 of the specification (above) and remission value at 460nm for the washed textile of 74.0 was obtained, an ordinarily skilled artisan would not be able to determine if the same is an embodiment of claim 30 since while a value of 74.0 is improved as compared to “softener solely” the same value is not improved as compared to “Softener +0.25% Cellulase B” and “Softener +0.25% Cellulase C,” wherein Cellulases B and C do not have at least 90% identity to recited SEQ ID NO: 4.  
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).  Since as explained above, “a method of washing without a cellulase of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4” is a variable method that produces different values of improvement of absorption and/or whiteness, an ordinarily skilled artisan cannot interpret the metes and bounds of claim 30 so as to understand how to avoid infringement.
This rejection may possibly be obviated by amending claim 30 to remove the final wherein clause of claim 30 added by amendment on 02/16/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 30-39, 41 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnabas et al. (U.S. 5,721,205) further in view of Schulein et al. (U.S. 2003/0054539 A1) and Kottwitz et al. (U.S. 2005/0020472 A1) as evidenced by Rasmussen et al. (WO 91/17243 A1), Li et al. (Treating cotton with cellulases and pectinases, Textile Res. J. 68 (1998): 671-79), Mondal et al. (Characterization and process optimization of indigo dyed cotton denim garments by enzymatic wash, Fashion Textiles 1 (2014): 19) and Schulein et al. (WO 96/29397 A1).
The recitation in claim 30 that “the textile has improved water absorption or improved whiteness” is interpreted as claim 30 requiring only one of but not both of improved water absorption or improved whiteness.  In this regard, further recitation that “whiteness is measured by absorbance defined by remission at 460 nm” is interpreted as defining the meaning of improved whiteness and is not interpreted as requiring all embodiments of claim 30 have improved whiteness since embodiments can have improved water absorption only.
Barnabas et al., col. 1., ln. 13-18, relates to:
The present invention relates to fabric-conditioning compositions to be used in the rinse cycle of laundry washing processes, in order to impart softness as well as fabric appearance benefits to fabrics, said compositions comprising fabric softening active(s), cellulase, and antioxidant and/or chelant.
In particular, Barnabas et al., col 1, ln. 49-62:
“It has been discovered that rinse added fabric softener compositions can be formulated to contain cellulase to provide cellulase activity during normal use conditions to be within certain limits so as to provide fabric softening benefits with an acceptable impact on fabric wear. The present invention provides cellulase-containing fabric softener compositions in which the cellulase is further stabilized for storage by the addition of antioxidants and/or chelants. This allows for formulation of fabric softening compositions over the entire typical pH range of fabric softening agents, including pH of 5 to 7 (i.e. a pH of at least 2.0, 2.4 or 3.0) or traditional fabric softening actives, while achieving both effectiveness and fabric safety benefits following prolonged storage.”
As such, the teachings of Barnabas et al. are particular to fabric softener compositions containing a cellulase and antioxidants and/or chelants.
“Fabric conditioning compositions, in particular fabric softening compositions to be used in the rinse cycle of laundry washing processes, are well known. Typically, such compositions contain a water-insoluble quaternary ammonium fabric softening agents, the most commonly used having been di-long alkyl chain ammonium chloride [i.e. a cationic surfactant]. The anti-harshening effect of cellulase on fabrics.”  Barnabas et al., col. 1, ln. 20-26.  
The specification, page 6, lines 1-6, defines “Softener” as a “primarily used in the rinse step in the laundry process . . . . Fabric softeners coat the surface of a fabric with chemical compounds that are electrically charged.”  The specification mentions a softener being a cationic surfactant including quaternary alkoxy ammonium salts.  As such, the specifically exemplified quaternary ammonium compounds described in Barnabas et al., col. 3, ln. 67, and fabric softening active(s) and/or quaternary ammonium fabric softening agents discussed in Barnabas et al. are a “softener” as recited in the claims.  Specifically, Barnabas et al. describe “mono-long-chain-alkyl cationic surfactants useful in the present invention.”  Barnabas et al., col. 17, ln. 30-31.
“Examples of such cellulases are cellulase produced by a strain of Hunicola insolens (Humicola grisea war. thermoidea), particularly by the Humicola strain DSM 1800 and cellulase 212-producing fungus belonging to the genus Aeromonas.”  Barnabas et al., col. 2, ln. 17-22.  “Most preferred cellulases are those as described in International Patent Application WO 91/17243, incorporated herein by reference in its entirety. For example, a cellulase preparation useful in the compositions of the invention can consist essentially of a homogeneous endoglucanase component, which is immunoreactive with an antibody raised against a highly purified 43 kD cellulase derived from Hunicola insolens, DSM 1800, or which is homologous to said 43 kD endoglucanase.”  Barnabas et al., col. 2, ln. 37-45.
The above is considered to be a disclosure that the softener compositions described by Barnabas et al. include a 43 kD cellulase that is the Hunicola insolens DSM 1800 cellulase as described in WO 91/17243.  WO 91/17243 describes only one cellulase from Hunicola insolens DSM 1800 as SEQ ID NO: 1 of WO 91/17243 having 305 amino acid residues identical or near identical to SEQ ID NO: 3 of the specification.  
Barnabas et al., claim 8, directly describe a process of “treating fabric during the rinse cycle of a machine washing process” (i.e. contacting a surface of the textile or fabric) with a rinse solution containing the softener and cellulase described by Barnabas et al. as discussed above.  As used in Barnabas et al., a “rinse cycle [is] following a normal detergent wash cycle.”  Barnabas et al., col. 1, 41-42.  This is considered to be a description that any textile or fabric to which the softener composition comprising a cellulase applied in a rinse cycle of a laundry machine washing process is a textile or fabric that has been pre-washed in a laundering process (i.e. subjected to a normal detergent wash cycle) as recited in claim 39.  
The Table of Examples 1-3 of Barnabas et al., col. 19, ln. 54 through col. 20, ln. 23, directly disclose softener compositions containing quaternary amine (i.e. cationic) softening agents and the 43 kD Humicola insolens DSM 1800 cellulase described in WO 91/17243 and having a pH of 2.3.  Barnabas et al. further describe that the pH of the compositions herein is an essential parameter of the present invention.”  Barnabas et al., col. 4, ln. 44-46.  “The pH, as defined in the present context, is measured in the neat composition . . . . [T]he neat pH . . . must be in the range of from about 2.0 to about 4.5, preferably about 2.0 to about 3.5.”  Barnabas et al., col. 4, ln. 49-55.  The preceding is a description of the softener composition having a pH of about 3.5 that meets the limitations of a pH of at least 2.0, at least 2.4 or at least 3.0. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” MPEP 2144.05.  Further, the preceding is considered to be a statement of a composition with a pH of 4.5.
Barnabas et al., col. 20, ln. 26, directly describe use of the softener compositions on cotton fabrics/textiles as recited in claims 41 and 43.
Barnabas et al, Example 4, col. 20, ln. 40-64, disclose a concentrated softener composition having 0.735% by weight of the described cellulase, which meets the concentration recited in claim 44.
However, Barnabas et al. does not teach that the cellulase included in the softener composition has the amino acid sequence of SEQ ID NO: 4 or a fragment of SEQ ID NO: 4 having at least 90% (or at least 99%) sequence identity to the amino acid sequence of SEQ ID NO: 4.
Again, Barnabas et al. teach “Examples of such cellulases are cellulase produced by a strain of Hunicola insolens (Humicola grisea war. thermoidea), particularly by the Humicola strain DSM 1800. and cellulase 212-producing fungus belonging to the genus Aeromonas.”  Barnabas et al., col. 2, ln. 37-45.  As such, the cellulases taught by Barnabas et al. are exemplary wherein the use of other cellulases is consistent with the teachings of Barnabas et al.
Schulein et al., para. [0004], teach that a “very important industrial use of cellulolytic enzymes [i.e. cellulase] is the use for treatment of cellulosic textile or fabric, e.g. as ingredients in detergent compositions or fabric softener compositions.” “According to yet another aspect of the present invention, endoglucanase may typically be a component of a fabric conditioning or softener composition.” Schulein et al., para. [0474].  
The endoglucanases (a subtype of cellulase) taught by Schulein et al. include the “DNA sequence of the cDNA encoding the endoglucanase from Thielavia terrestris is of SEQ ID NO: 11 and the corresponding amino acid sequence is of SEQ ID NO: 12.” Schulein et al., para. [0500].  SEQ ID NO: 12 of Schulein et al. is identical to recited SEQ ID NO: 4 or at least 99% identical to recited SEQ ID NO: 4.
Barnabas et al. do not teach that the cellulase included in the softener composition has an amino acid sequence at least 90% or 99% identical to SEQ ID NO: 4 or a fragment of SEQ ID NO: 4 having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4.  However, at the time filing the ordinarily skilled artisan would have been motivated to employ any cellulase taught in the prior art expressly taught for use in fabric softener compositions within the softener (i.e. fabric conditioning) compositions and methods of Barnabas et al. with an expectation of success.  The ordinarily skilled artisan at the time of filing would have been motivated to do this Barnabas et al. teach that the described cellulases are exemplary only wherein Schulein et al. expressly teach that the cellulase/endoglucanase of SEQ ID NO: 12 (at least 99% identical to recited SEQ ID NO: 4) is appropriate for inclusion in softener compositions.  
Further, Kottwitz et al. teach detergent compositions that contain cellulases including specifically “in the application WO 96/29397 A1 in particular the endoglucanase from Thielavia terrestris.” Kottwitz et al., para. [0047].  The T. terrestris cellulase disclosed in Fig. 1 and SEQ ID NO: 9 of WO 96/29397 is over 99% identical to recited SEQ ID NO: 4.
Although Kottwitz et al. do not specifically teach fabric softener compositions, Kottwitz et al. teach that “Reducing agents and antioxidants increase the stability of the enzymes against oxidative decay.” Kottwitz et al., para. [0189].  Reference to “the enzymes” is interpreted as a reference to the “cellulase containing detergents” stated in the abstract of Kottwitz et al.  As such, at the time of filing there is an expectation that reducing agents and antioxidants stabilize cellulase enzymes generally including “the endoglucanase from Thielavia terrestris” as mentioned by Kottwitz et al.  As such, in substituting the endoglucanase from Thielavia terrestris having at least 99% identity to recited SEQ ID NO: 4 into the compositions and methods of Barnabas et al. the ordinarily skilled artisan at the time of filing would have had a reasonable expectation of success that the endoglucanase having at least 99% identity to recited SEQ ID NO: 4 would be adequately stabilized by the antioxidants or chelants taught by Barnabas et al. as to be functional within the fabric softener compositions taught by Barnabas et al.  Again, Schulein et al. directly suggest that the endoglucanase having at least 99% identity recited SEQ ID NO: 4 (SEQ ID NO: 12 of Schulein et al.) is expected to be a suitable endoglucanase/cellulase employable in fabric softener compositions.
That is, Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Barnabas et al. teach softener compositions wherein a cellulase is stabilized by antioxidants or chelants and methods of using the same that meet all of the features of the claims except for the identity of the included cellulase being at least 99% identical to SEQ ID NO: 4. (2) Schulein et al. teach that a cellulase having at least 99% identity to recited SEQ ID NO: 4 for suggested use in fabric softener compositions is known in the prior art and directly suggest its inclusion in fabric softener compositions, and Kottwitz et al., as discussed above, suggest that cellulases including “the endoglucanase from Thielavia terrestris” are stabilized by reducing agents and antioxidants. (3) An ordinarily skilled artisan at the time of filing could have readily substituted the cellulase taught by Barnabas et al. with the cellulase/endoglucanase taught by Schulein et al. having at least 99% identity to recited SEQ ID NO: 4 with a reasonable expectation that such endoglucanase will have adequate performance in a fabric softener composition having stabilizing chelants or antioxidants. (4) No additional findings are deemed to be necessary to explain a conclusion of obviousness.  For these reasons, it would have been obvious for the ordinarily skilled artisan at the time of filing to include a cellulase/endoglucanase having at least 99% identity to recited SEQ ID NO: 4 (SEQ ID NO: 12 of Schulein et al.) within the softener compositions and methods of use of taught by Barnabas et al.
Regarding recitation that the textile has improved water absorption, a "‘whereby [or wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" MPEP 2111.04.  Here, claim 30 recites a single active step of “contacting the textile with a cellulase and a softener” wherein “the textile [having] improved water absorption” is merely the intended result of the positively recited contacting step.   Further, it is well understood in the art that treatment with cellulases increases water absorption of at least cotton textiles.  Li et al., page 677, right column, evidence that “enzymatic treatments with cellulases and pectinases dramatically improved cotton water absorbency.”  Mondal et al. in Table 1 demonstrates that treatment of denim (i.e. cotton) textile with increasing concentration of cellulases increases water absorption.  As such, the evidence of record further indicates that it is understood and inherent that treatment of at least cotton textiles with a cellulase is expected to increase water absorption wherein such an increase is with respect to contact with a composition that does not include any cellulase including a cellulase having at least 90% identity with recited SEQ ID NO: 4. It is noted that claim 30 is not interpreted as requiring any active step of contacting a textile with any composition that does not contain a cellulase having at least 90% sequence identity to SEQ ID NO: 4.
Regarding claim 34, Schulein et al., para. [0139], teach “in the present context the term “enzyme” is understood to include a mature protein or a precursor form thereof as well to a functional fragment thereof which essentially has the activity of the full-length enzyme.”  As such, Schulein et al. directly suggests the use of “functional fragments” of the enzymes described therein including the cellulase/endoglucanase having at least 99% identity to recited SEQ ID NO: 4 (SEQ ID NO: 12 of Schulein et al.).  In view of this teaching of Schulein et al., the ordinarily skilled artisan at the time of filing would have been motivated to form a functional fragment of the cellulase/endoglucanase having at least 99% identity to recited SEQ ID NO: 4 (SEQ ID NO: 12 of Schulein et al.) having one or more residues removed from one or more termini thereof including such fragments maintaining at least 90% identity with recited SEQ ID NO: 4, since Schulein et al. directly teach that functional fragments of the enzymes taught therein are acceptable embodiments of the teachings of Schulein et al.

Claims 30-44 (all pending claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnabas et al., Schulein et al. and Kottwitz et al. as applied to claims 30-39, 41 and 43-44 above, and further in view of Skagerlind et al. (WO 2016/135351 A1, published 09/01/2016) as evidenced by Rasmussen et al. (WO 91/17243 A1), Li et al. (Treating cotton with cellulases and pectinases, Textile Res. J. 68 (1998): 671-79), Mondal et al. (Characterization and process optimization of indigo dyed cotton denim garments by enzymatic wash, Fashion Textiles 1 (2014): 19) and Schulein et al. (WO 96/29397 A1).
The features of claims 30-39, 41 and 43-44 are addressed above.  However, Barnabas et al., Schulein et al. and Kottwitz et al. do not teach a temperature for performing a pre-washing of a textile nor a textile that is at least 50% polyester and at least 20% cotton.
Skagerlind et al., abstract, teach “the use of enzymes capable of degrading cellulosic material (i.e. cellulases) for removing and preventing build up of fuzz and pills and for improving the whiteness of the enzyme. Further a method for washing is disclosed.”  “The inventor has found that these enzymes are superior in degrading cellulosic material released from laundry items during a laundry process, where the enzymes of the invention, in addition to the removal of fuzz and pills from cotton textile, improving whiteness and color clarification.”  Skagerlind et al., page 11, lines 1-4.
Skagerlind et al., page 24, lines 6-8, teach the use of laundry composition containing cellulases wherein “Suitable cellulases include those of bacterial or fungal origin. Chemically modified or protein engineered mutants are included. Suitable cellulases include cellulases from the genera Bacillus, Pseudomonas, Humicola, Fusarium, Thielavia, Acremonium.” “Other suitable cellulases are from Thielavia e.g. Thielavia terrestris as described in WO 96/29397.” Skagerlind et al., page 25, lines 1-2.  It is noted that recited SEQ ID NO: 4 is a cellulase/endoglucanase from Thielavia terrestris. 
The T. terrestris cellulase disclosed in Fig. 1 and SEQ ID NO: 9 of WO 96/29397 is over 99% identical to recited SEQ ID NO: 4.  As such, the teachings of Skagerlind et al. further reinforce the teachings Schulein et al. regarding the inclusion of a cellulase having recited SEQ ID NO: 4 in laundry detergent compositions including fabric softener compositions.
Working Example 5 of Skagerlind et al. disclose a working example as follows:
 A washing (i.e. pre-wash laundering process) at 25[Symbol font/0xB0]C is demonstrated.  Skagerlind et al., page 63, line 14.  “Washing cycle: cycle "dia-a-dia" (normal) 1h30min washing cycle, with two rinsing steps. Softeners + enzymes added on second rinsing step.”  Skagerlind et al., page 63, lines 15-16.  That is, the surface of a textile is contacted with a softener and a cellulase enzyme during a rinse cycle in a washing machine.
Washing is performed on 100% cotton t-shirts.  Skagerlind et al., page 63, Table 8.
“This is a shaking test used to prove safety for end user of Enz 1 applied to a fabric softener formulation, on full scale wash under LA conditions (washing in a top loader washing machine). T-shirts were added to wash together with detergent, softeners and enzymes. After wash, t-shirts were line dried.”  Skagerlind et al., page 63, lines 3-6.  “Weigh Softeners and Enzymes (table 9) and mix them together on softener special compartment of machine (the softener will be delivered only during the second rinsing step).  Skagerlind et al., page 64, lines 8-9.  The “Ype” fabric softener described in Table 9 has “4% cationic surfactant.”  Skagerlind et al., page 53, line 10.  It is apparent that the “4% cationic surfactant” is the softener ingredient of the “Ype fabric softener.”  Skagerlind et al. Table 9, page 63, show enzyme added at 0.5%, 2.5% and 5.0% of the Ype softener composition.
Based upon the above, Example 5 of Skagerlind et al. describe a method for improving whiteness of a textile by contacting a surface of such textile/fabric with an enzyme and a softener during a rinse cycle in a laundry machine, the rinse cycle following pre-washing laundering process at 25[Symbol font/0xB0]C as discussed.
Example 4 of Skagerlind et al. shows a further example wherein “Weigh Softeners and Enzyme preparation (table 5) and mix them together on softener special compartment of machine (the softener will be delivered only during the second rinsing step).”  Skagerlind et al., page 61, lines 10-13.  Table 4 on page 60 of Skagerlind et al. (describing Example 4) disclose use on a fabric of 50/50% cotton/polyester.  The same Ype softener is used in Example 4 of Skagerlind et al. as shown in Table 5, page 61.
Barnabas et al., Schulein et al. and Kottwitz et al. do not teach a temperature for performing a pre-washing of a textile nor a textile that is at least 50% polyester and at least 20% cotton.  However, Skagerlind et al. directly demonstrate that 25[Symbol font/0xB0]C, which is commonly accepted as room temperature, is an appropriate temperature to perform a pre-wash of textile prior to subjecting the textile to a rinse cycle in a washing machine wherein the textile is contacted with a softener and a cellulase enzyme.  Further, Skagerlind et al. demonstrate that it is also appropriate to utilize a textile that is 50/50% cotton/polyester in a method wherein such 50/50% cotton/polyester fabric is contacted with a softener and a cellulase enzyme.  
In view of the preceding, at the time of filing the ordinarily skilled artisan would have been motivated to perform the pre-washing taught by Barnabas et al. at a temperature of 25[Symbol font/0xB0]C (a temperature of at least 5[Symbol font/0xB0]C) since Skagerlind et al. teach that such a temperature is an appropriate and effective temperature in which to wash a textile prior to a rinse cycle in a washing machine.  Further in view of the preceding, the ordinarily skilled artisan at the time of filing would have been motivated to subject a textile that is 50/50% cotton/polyester to a rinse cycle in washing machine in which such textile is contacted with a softener and a cellulase since Skagerlind et al. teach that such a textile can be successfully treated (e.g. improved whiteness) by such a procedure.  For this reason, the ordinarily skilled artisan would have been motivated to subject a textile that is 50/50% cotton/polyester to a rinse cycle in washing machine in which such textile is contacted with a softener and any cellulase suggested by the prior art to be useful in a rinse cycle of a washing machine including the cellulase having the amino acid sequence of recited SEQ ID NO: 4 for the reasons discussed above with a reasonable expectation in successfully treating such fabric.
As discussed above, a method improving water absorption meets the features of the claims.  However, regarding recitation that the textile has improved whiteness and “whiteness is measured by absorbance defined by remission at 460 nm,” a "‘whereby [or wherein] clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" MPEP 2111.04.  Here, claim 30 recites a single active step of “contacting the textile with a cellulase and a softener” wherein the textile having improved whiteness as recited is merely the intended result of the positively recited contacting step.   Further, Skagerlind et al. teach that treatment with cellulases increases whiteness.  Skagerlind et al., abstract, disclose “the use of enzymes capable of degrading cellulosic material for removing and preventing build up of fuzz and pills and for improving the whiteness of the enzyme. Further a method for washing is disclosed.”  “The inventor has found that these enzymes are superior in degrading cellulosic material released from laundry items during a laundry process, where the enzymes of the invention, in addition to the removal of fuzz and pills from cotton textile, improving whiteness and color clarification.”  Skagerlind et al., page 11, lines 1-4.  Skagerlind et al. teach the performance of whiteness improvement was done as follows: “Wash performance is expressed as a Remission value of the stained swatches. After washing and rinsing the swatches were spread out flat and allowed to air dry at room temperature overnight. All washes swatches are evaluated the day after the wash. Light reflectance evaluations of the swatches were done using a Macbeth Color Eye 7000 reflectance spectrophotometer with very small aperture. The measurements were made without UV in the incident light and remission at 460 nm was extracted.” Skagerlind et al., page 7, lines 26-31.  The preceding is a description of whiteness improvement being measured/evaluated by absorbance defined by remission at 460 nm.  For example, Skagerlind et al., Table 10, demonstrate measuring whiteness improvement by remission at 460 nm.  As such, Skagerlind et al. evidence that treatment of a textile with a cellulase is known and expected to increase whiteness as measured by remission at 460 nm in comparison to a softener composition not including any cellulase enzyme including a cellulase having at least 90% identity to recited SEQ ID NO: 4.

Response to arguments
Applicant argues:
Applicants respectfully note that Barnabas et al. also fails to describe a method wherein the washed textile has an improved water absorption or improved whiteness compared to a method of washing without a cellulase of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4.

The prior art is not required to explicitly teach that “a method wherein the washed textile has an improved water absorption or improved whiteness compared to a method of washing without a cellulase of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4.”
In response to applicant's argument that the prior art does not teach “a method wherein the washed textile has an improved water absorption or improved whiteness compared to a method of washing without a cellulase of at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4,” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985); MPEP 2145(II).

Applicant argues:
The present application notes that not all previously known softeners would be expected to provide benefits when in combination with any cellulase. "[T]he function of softeners is to coat the surface of a fabric with chemical compounds that are electrically charged [and], this may limit e.g. a towel's properties to absorb water. Thus, there is a need ...for improvement of water absorption without compromising the softeners properties of making fabrics feel smooth and soft" (Specification, p. 1, lines 24-27). It is also noted in the application that different softeners "may differ in affinity to various fabrics" (Specification, p. 7, line 28).

Even if one of skill in the art had considered using cellulases from Schulein et al. or Kottwitz et al. in a method of Barnabas et al., it is noted that the conditions used to evaluate the cellulases in each of Schulein et al. or Kottwitz et al. are quite different from the conditions of Barnabas et al. and the success of using such would be further uncertain. As previously noted, Schulein et al. only mentions briefly that cellulase in general may be used in a softener composition for bio-polishing or obtaining a "stone-washed" look [para.0004] and notes in para [0476] and [0478], neither bio- polishing nor stone-washing is similar to the process defined in claim 30. Kottwitz et al. describes use of chemically unmodified celluloses for improving the secondary washing performance of cellulase. Kottwitz et al. also describes use of previously known cellulases, particularly SEQ ID NO: 9 of WO 96/29397.

As an initial matter, it is noted that the “present application” is not prior art and does not constitute teachings of the prior art.
Regarding applicant’s statement  that “not all previously known softeners would be expected to provide benefits when in combination with any cellulase,” Schulein et al. directly teaches that SEQ ID NO: 12 of Schulein et al. is a cellulase that is expected to impart benefits when included in softener compositions.  See Schulein et al., paras. [0474] and [0500].  The rejection is based upon basic functionality of the cellulase within a softener wherein a fabric softener composition functions without any cellulase at all.  “According to yet another aspect of the present invention, endoglucanase may typically be a component of a fabric conditioning or softener composition. Examples of conventional softener compositions are disclosed in [cited document].” Schulein et al., para. [0474].  The preceding is understood as a teaching that the cellulases/endoglucanases taught by Schulein et al. are expected to function is “convention softener compositions” rather than softener compositions with specific compositions or properties as argued by applicant.
It is noted that improvement of water absorption forms no part of the motivation to combine set forth in the rejections of record.  “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” MPEP 2144.  Here, the motivation to combine is the open teachings of Schulein et al. that SEQ ID NO: 12 of that publication is appropriate for use in softener compositions.
Regarding applicant’s comments regarding teachings of Schulein et al. related to bio-polishing or stone-washed look, bio-polishing or stone-washed look are some out of plural uses for the cellulases/endoglucanases as taught by Schulein et al.  An additional application of Schulein et al. is “According to yet another aspect of the present invention, endoglucanase may typically be a component of a fabric conditioning or softener composition. As set forth in  Schulein et al., para. [0004]: “A very important industrial use of cellulytic enzymes is the use for treatment of cellulosic textile or fabric, e.g. as ingredients in detergent compositions or fabric softener compositions, for bio-polishing of new fabric (garment finishing), and for obtaining a “stone-washed” look of cellulose-containing fabric, especially denim, and several methods for such treatment have been suggested, e.g. . ., WO 91/17243.” WO 91/17243 is Rasmussen et al. teaching the application of the same Humicola insolens cellulase taught by Barnabas et al. in detergent compositions wherein Barnabas et al. teach use of the same Humicola insolens in softener compositions.  As such, Schulein et al. clearly indicate the appropriateness of use of the taught endoglucanases/cellulases in “detergent compositions or fabric softener compositions” for general laundry applications and not limited to bio-polishing or stone-washed look as argued by applicant.

Applicant argues:
In the present application, in Examples 1 and 2, water absorption is tested and measured. Particularly in Example 2 it is seen that, across three fabrics tested, the combination of softener and Cellulase A had the highest overall absorption, particularly as compared to combinations with Cellulase C or to use of softener alone. Such effects and the method as claimed, would not have been obvious from the cited combination of references. In Examples 3, 4 and 5, whiteness improvement is tested and measured. Particularly in Example 5 it is seen that, across multiple fabrics tested, the combination of softener and Cellulase A had the highest overall whiteness improvement, particularly as compared to combinations with Cellulase C or to use of softener alone.

The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 216.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  
No comparison to the closest prior art of record which includes the specific softener compositions containing a cellulase and method of using the same as taught by Barnabas et al. is made of record.  Example 1, 3 and 4 present data for a softener with no cellulase and a softener with cellulase of SEQ ID NO: 4, which is not a comparison to the closest prior art.  Example 2 and 5 present data for compositions including cellulases of SEQ ID NOS: 1 and 4, which is not commensurate with the scope of claim 30 not requiring any cellulase of SEQ ID NO: 1.  See Specification, page 22, lines 5-6, and page 27, lines 5-6.  
The specification, Tables 6 and 7 (Example 5), shows several data points wherein whiteness improvement for softener including cellulase A (SEQ ID NOS: 1 and 4) is less than for cellulase B (SEQ ID NO: 3).  This is noted only to indicate that the specification does not indicate any superior performance of SEQ ID NO: 4 over the full scope of at least claim 30.

Applicant argues:
Skagerlind et al. is again cited by the examiner as "teach[ing] 'the use of enzymes capable of degrading cellulosic material (i.e. cellulases) for removing and preventing buildup of fuzz and pills and for improving the whiteness of the enzyme. Further a method for washing is disclosed." (Office Action mailed September 16, 2022, p. 10.) However, it is respectfully maintained that even in view of the methods of Skagerlind et al., one of skill in the art would not have used a sequence of Schulein et al. or Kottwitz et al. in a method of Barnabas et al. with a reasonable expectation of success of obtaining a method for washing a textile, comprising contacting the textile with a cellulase and a softener during a rinse cycle in a washing machine, wherein the cellulase has at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4, the textile has improved water absorption or improved whiteness, as claimed.

As noted in the body of the rejection, Skagerlind et al. directly teach the application of a cellulase in a softener composition to improve whiteness (including by measurement of remission at 460 nm) wherein “Other suitable cellulases are from Thielavia e.g. Thielavia terrestris as described in WO 96/29397 [i.e. a cellulase having at least 99% identity with recited SEQ ID NO: 4].”  Skagerlind et al., page 25, lines 1-2.
Applicant’s statement “one of skill in the art would not have used a sequence of Schulein et al. or Kottwitz et al. in a method of Barnabas et al. with a reasonable expectation of success of obtaining a method for washing a textile, comprising contacting the textile with a cellulase and a softener during a rinse cycle in a washing machine, wherein the cellulase has at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 4, the textile has improved water absorption or improved whiteness” is a conclusion.  However, no analysis is made to support this conclusion.  Skagerlind et al. directly teach that cellulases including a cellulase having at least 99% identity with recited SEQ ID NO: 4 is expected to improve whiteness as recited when applied as part of a softener composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652